Citation Nr: 0715823	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  05-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a total right knee replacement, from April 1, 
2005.

2.  Entitlement to service connection for a left ankle 
disability, including as secondary to the service-connected 
total right knee replacement.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 until July 
1987.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board notes that during the 
appeal process the claims folder was transferred to the 
Boston, Massachusetts RO.

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the Boston RO.  A 
transcript of that hearing is of record. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim and it applies to all pending claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  

The record reflects that the veteran underwent a right total 
knee replacement on February 13, 2004, and following the 
assignment of a temporary 100 percent rating for this 
disability, a 30 percent rating was assigned, effective from 
April 1, 2005.  The veteran asserts that an increased rating 
is warranted for the service-connected residuals of his total 
right knee replacement.  After a review of the record, the 
Board finds that additional development is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The most recent VA examination of the veteran's right knee 
was in July 2005.  The Board observes that the VA examiner 
noted that the veteran's "knee is still on the mend from 
surgeries this year."  Additionally, the veteran testified 
at the June 2006 hearing that his right knee has worsened 
since his last VA compensation examination and that his 
quality of life had lessened because of pain in the service-
connected right knee.  (Transcript "T." at 4-5.)  Based on 
the foregoing, the Board finds that a contemporaneous VA 
examination is necessary to evaluate the current level of 
severity of his service-connected right knee disability.  38 
U.S.C.A. § 5103A(d) (West 2002).  See Caffrey v. Brown, 6 
Vet. App. 377 (1994); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (stating that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  The veteran also testified that he received 
regular treatment from the VA for his right-knee disability.  
(T. at 10-11.) 

Additionally, regarding the veteran's claim of entitlement to 
service connection for a left ankle disability, the Board 
finds that further development is required in order to 
satisfy VA's obligation to assist the veteran with respect to 
the development of such claim.  The law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, under 38 C.F.R. § 3.159(b)(4)(C) an 
examination is also necessary if the evidence indicates that 
the claimed disability or symptoms may be associated with 
another service-connected disability.

In the present case, the evidence does suggest that the 
veteran's recurrent left-ankle symptoms, for which he is 
claiming service connection, could be related to his service-
connected residuals of a total right knee replacement.  
Indeed, the veteran has submitted statements from private 
physicians, which indicate that the pain and swelling in his 
left ankle could be caused or aggravated by his total right 
knee replacement.  See e.g., February 2005 statement by 
P.L.F., M.D.  Upon VA examination in July 2005, the VA 
examiner indicated that veteran's left ankle "may have 
been" stressed by his right knee disability.  The Board 
finds that such evidence does at least raise the medical 
possibility that the veteran's left ankle disability may be 
casually related to the service-connected right knee 
disability.  As such, the criteria under 38 C.F.R. § 
3.159(b)(4)(C) have been met and a medical opinion should be 
procured to assist in deciding the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent VA 
treatment records subsequent to June 
2006, the date of the most recent 
evidence of record, and associate any 
records with the claims folder.  If no 
records are available, the claims folder 
should be annotated to indicate this 
fact.

2.  The veteran should be scheduled for a 
VA examination to evaluate the severity 
of the residuals attributable to his 
service-connected total right knee 
replacement.  The claims folder should be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disability.

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected right knee disability.  
In particular, the examiner should 
provide the range of motion of the 
veteran's right knee and should note the 
presence (including degree of severity) 
or absence of any subluxation or lateral 
instability of this joint.  The examiner 
is also requested to note whether there 
is any additional functional limitation 
due to factors such as pain, weakness, 
fatigability, or incoordination 
attributable to the service-connected 
disability.   

Additionally, the examiner should also 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's left ankle 
disability is etiologically related to 
service.  The examiner is also asked to 
opine whether it is at least as likely as 
not (50 percent or greater) that the 
veteran's left ankle disability is 
secondary to, or aggravated by, the 
service-connected residuals of his total 
right knee replacement.  The VA examiner 
is advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  It would be helpful to the 
Board if the opinions were accompanied by 
a medical rationale.  

3.  Upon completion of the above, the RO 
should readjudicate the issues on appeal 
and consider all evidence.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2006).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



